DETAILED ACTION
This office action is in response to Applicant’s communication of 10/21/2021. Amendments to claims 1, 2, 8 and 12-14 have been entered.  Claims 1-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process and claim 12 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage a collateralized loan which is a fundamental economic practice, mitigating risk through collateral monitoring, and commercial or legal interaction, agreements in the form of contracts directed to business relations, and thus grouped as Certain Methods of Organizing Human Activity.  
	The following italicized limitation steps of claim 1, stripped of the additional elements, set forth the abstract idea of managing a collateralized loan.
receive data related to a plurality of items of collateral or data related to environments of the plurality of items of collateral;”
[2] “… determine a value for each of the plurality of items of collateral based on a valuation model and the received data;”
[3] “and … interpret a …contract for a loan, and to modify the … contract by assigning, based on the determined value for each of the plurality of items of collateral, one or more items of the plurality of items of collateral as security for the loan such that a value of the one or more items of the plurality of items of collateral meets or exceeds a threshold value that is sufficient to provide security for the loan,”
[4] “… receive the data related to the plurality of items of collateral or data related to environments of the plurality of items of collateral;”
[5] “monitor the one or more items of the plurality of items of collateral via the received data;”
[6] “interpret a collateral event based on the received data;” 
[7] “…-execute a loan-related action in response to interpreting the collateral event;” 
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity enumerated grouping but for the recitation of generic computer components suitably programmed with known technology. That is, other than the nominal recitation of a “blockchain service circuit”, a “distributed ledger provided by a blockchain
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic computing devices, i.e. processors with memory suitably programmed to perform the limitation steps, see at least paragraph [00121] of the specification. The distributed ledger, blockchain and smart contract technology is leveraged for its inherent use to perform the abstract idea, see at least paragraph [00132-00134] of the specification.  The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, recording, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, e.g. blockchain and smart contract technology, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed with smart contracts and blockchain technology to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a stores data relating to secured loans and corresponding collateral data…”, “…receive data related to a plurality of items of collateral or data related to environments…”, “…receive the data related to the plurality of items of collateral or data related to environments…” and “…generate one or more blocks containing data…” in claim 1 and “receiving data related to a plurality of items of collateral;”, “generating one or more blocks containing data”, “…generating one or more hash values…” and “linking the one or more blocks to an entry in a distributed ledger…” are all adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, recoding, storing and transmitting, see MPEP 2106.05(g). Mere instructions, for instance in the form of smart contract executed on a distributed ledger or blockchain programmed on a generic computing device, to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	The recited limitations of each independent claim is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Claiming blockchain technology and smart contracts, i.e. programmed instructions, to carry out the abstract idea does not provide significantly more than the abstract idea. Furthermore, the insignificant extra-solution activity claimed such as the steps quoted above are akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). The hashing and recording of blocks containing specific data/information is claimed at a very high level of generality such that it is merely what was known at the time of the instant application’s priority date used in the manner intended and applied to the abstract idea that has been identified. 
Dependent claims 2-11 and 13-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely defines terms and conditions of modifying the contract.  Claims 3 and 15 generally claim receiving information and iteratively improving a valuation model.  This is a most well-understood, routine and conventional computing function such that it is gathering data and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), see 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for managing a collateralized loan further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage a collateralized loan) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed with blockchain technology and smart contracts) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage a collateralized loan) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1-11, see the Remarks filed 10/21/2021, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-11 has been withdrawn. 
Applicant’s arguments and amendments with respect to the 35 U.S.C. 103 rejection of claims 1-20, see the Remarks filed 10/21/2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20 filed in   have been fully considered but they are not persuasive. 
Applicant argues, on page 14 of the Remarks, “Applicant submits the recitations of amended independent claims 1 and 12, when considered together, i.e., as a whole, integrate the alleged abstract idea into a practical application, and are thus not directed to an abstract idea under Step 2A Prong 2. In particular, Applicant respectfully submits that the recitations of amended independent claims 1 and 12 demonstrate an improvement to the lending arts by providing for an improved smart contract that integrates computer assignment of collateral with blockchain technology.”  Examiner respectfully disagrees.
	The concept of managing a collateralized loan through monitoring and updating the value of said collateral against a known value needed for satisfying an amount of collateral is an abstract concept known in the financial and lending areas.  Applicant’s invention may be an 
On page 15 of the Remarks, Applicant argues “…Applicant submits they contain additional elements constituting significantly more than the alleged abstract idea.” and “Applicant respectfully submits that determining a value for each of a plurality of items of collateral and assigning at least a portion of the plurality of items of collateral as security for a loan withing the framework of a smart contract supported by a blockchain are not generic functions. Applicant further submits that the architecture to support the same did not exist in the art prior to the effective filing date of the current application.” Examiner respectfully disagrees.
	Determining collateral value and assigning said value as security for a loan is a most fundamental economic and business practice used to mitigate risk, e.g. loan default.  Applying this judicial exception on generic computing devices, such as a programmed processor, and leveraging known technology such as smart contracts and blockchains as they were designed to do does not provide significantly more than the abstract idea.  Furthermore, generating blocks, hashing said blocks and updating/recording a blockchain was well-understood, routine and conventional insignificant extra-solution activity at the time of the instant application.  Deciding 
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers and blockchain technology executing smart contracts, to a problem of managing a collateralized loan. The alleged benefits that Applicants tout such as are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea, however, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed a “blockchain service circuit”, a “distributed ledger provided by a blockchain”, a “data collection circuit”, a “valuation circuit”, a “valuation model”, a “smart contract circuit” and “processor” suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in managing a collateralized loan, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/10/2022